Citation Nr: 1331141	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  12-20 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a right ear disorder, to include right ear hearing loss.  

2.  Entitlement to service connection for a left ear disorder, to include left ear hearing loss.  


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel








INTRODUCTION

The Veteran had service with the Philippine Scouts from August 1946 to May 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Manila, Philippines, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral presbycusis, claimed as right ear hearing loss.  Subsequently, the Board remanded this matter in June 2013 to provide the Veteran with proper notice and adjudication as a claim to reopen a previously denied service connection claim.  

The Board notes that the May 2011 rating decision and the June 2012 statement of the case also implicitly adjudicated the issue of a left ear disorder when it denied service connection for bilateral presbycusis, claimed as right ear hearing loss.  Therefore, the separate issue of entitlement to service connection for a left ear disorder, to include hearing loss, appears on the title page above.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issues of entitlement to service connection for a right ear disorder and for a left ear disorder, both to include hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a July 1973 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for a right ear injury; although properly notified of the denial, the Veteran failed to appeal this decision.  

2.  Evidence associated with the claims file since the July 1973 denial relates to an unestablished fact necessary to substantiate the claim for service connection for a right ear disorder and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 1973 RO rating decision that denied the Veteran's service connection claim for a right ear injury is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right ear disorder; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and interpreted by the United States Court of Appeals for Veterans Claims (hereinafter the Court).  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  Given the favorable determination reached in this decision, the Board is satisfied that adequate development has taken place and that there is a sound evidentiary basis for reopening the Veteran's service connection claim for a right ear disorder, to include hearing loss, without detriment to his due process rights.  


New and Material Evidence - Laws and Regulations 

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for a right ear disorder and that the evidence is otherwise sufficient to award service connection for this claimed disability.  

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will undertake a de novo review of the new and material evidence issue.  

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.  

Right Ear

A claim for service connection for a right ear injury was previously considered and denied by the RO in a March 1970 letter decision and a July 1973 rating decision.  The Veteran failed to appeal this denial and, therefore, it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented for the claim since the last final rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The RO denied the claim in July 1973 finding that service treatment records failed to show a hearing condition was incurred during service.  

At the time of the July 1973 RO decision that denied service connection for a right ear injury, the evidence of record consisted of: service personnel and service treatment records, and July 1973 correspondence from a retired government medical officer.  Additional evidence received after this decision includes a March 2006 private treatment record from Dr. M.B., an April 2011 private audiogram from Dr. E.C.P., and written submissions from the Veteran.  

Service personnel records showed that guerrilla service in the Philippines during World War II was not confirmed by the service department.  

Service treatment records do not show any treatment for the ears or a hearing complaint.  His May 1949 discharge examination showed a normal 15/15 reading on the whisper test and no abnormal ears or ear drums.  

In a statement dated in November 1969 the Veteran stated that while in service as a stevedore in Japan sometime in 1947 his right ear was accidentally struck by a piece of lumber.  He stated that he was treated at a dispensary, that his right ear was "almost deaf on the same year," and that he continued treatment with a physician since.  In an April 2011 statement, the Veteran stated that his hearing defect started after the Second World War after fighting against the Japanese in the front lines and hearing loud gunfire before he served with the occupation in Japan.  

In the July 1973 correspondence from a retired government medical officer, the physician indicated that he saw the Veteran about the middle of 1949 for, among other complaints, pain and impaired hearing of the right ear.  The doctor said the Veteran's symptoms were felt just before his discharge from military service and that diagnosis was otitis media of the right ear.  While the doctor lost contact with the Veteran after this treatment, he wrote that the Veteran recently returned.  The physician noted that his condition now was aggravated and that he had lost any hearing in the right ear.  

The March 2006 private treatment record showed bilateral presbycusis and bilateral hearing loss.  

The April 2011 private audiogram indicated mild to moderate bilateral sensorineural hearing loss, but was not numerically interpreted as required by VA regulations.  A medical certificate also said that presbycusis should be considered.  

In January 2011, the Veteran filed his application to reopen the previously denied claim of entitlement to service connection for a right ear disorder.  Since the July 1973 RO decision the following evidence has been associated with the claims file: duplicate service personnel records, a March 2006 private treatment record from Dr. M.B., the April 2011 private audiogram, two lay statements received in July 2013, and written submissions from the Veteran.  

In his VA Form 9, Substantive Appeal dated in July 2012 the Veteran revealed that his right ear injury occurred on November 15, 1947.  In a July 2013 statement he said he honestly believed that his hearing loss was incurred or aggravated in military service.  

The two lay statements received in July 2013 were from neighbors of the Veteran.  They stated that the Veteran had had a long-time problem with hearing, and that he told them this was due to his service during World War II.  

Lay evidence concerning symptomatology, if credible, is ultimately competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As noted above, for purposes determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi.  The statement of the Veteran concerning his belief that his hearing loss was incurred in or aggravated by military service and opinions from acquaintances that his right ear hearing loss was related to service are thereby found to be new and material.  Indeed, when presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right ear disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In light of the foregoing, new and material evidence has been received to reopen the claim of entitlement to service connection for a right ear disorder, to include hearing loss.  Some of the evidence submitted subsequent to the July 1973 RO decision as noted above is new, in that it was not previously of record.  The newly submitted evidence is also material.  As noted above the claim was denied in July 1973 as service treatment records were said not to show evidence of hearing loss during service.  The evidence received subsequent to the July 1973 RO decision includes the two lay statements from neighbors, C.G.C. and E.F.C., suggesting that the Veteran's hearing loss amounts to almost deafness and dates back to his time in military service.  

Further, in Shade, the Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  The Board finds that this is such a case, given the evidence of diagnosis and treatment for bilateral hearing loss since service and the submission of several private lay statements suggesting that the Veteran's current hearing loss began during his period of active service.  In sum, additional evidence received since the last final decision relates to an unestablished fact necessary to substantiate the Veteran's claim; that is, the additional evidence related to the question whether any hearing loss is related to a period of active service.  Such evidence is neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim, and raises a reasonable possibility of substantiating the claim on appeal.  As such, the claim of entitlement to service connection for a right ear disorder is reopened, and is addressed below.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right ear disorder, to include hearing loss, is reopened; to this extent only, the claim is granted.  


REMAND

Unfortunately, a remand is required for the claim reopened in this appeal and for the other issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2013).  

As noted in the Introduction above, the RO has also adjudicated the issue of a left ear disorder, to include hearing loss.  In view of the right ear disorder issue reopened above, the Board now has on appeal the issues of right ear and left ear disorders, to include hearing loss in each ear.  

As noted in the evidence reviewed above, the Veteran previously has been diagnosed with otitis media in the right ear and with bilateral presbycusis.  In addition, an April 2011 private audiogram and other evidence in the claims file strongly suggests bilateral hearing loss.  Moreover, a retired medical doctor stated in July 1973 correspondence that he had treated the Veteran for otitis media in the right ear in 1949 near the time of the Veteran's discharge from service.  The Veteran has also credibly asserted that his right ear was struck by lumber in 1947 and he had to be treated at the Naha dispensary in Okinawa.  The Board finds these reasons are sufficient to warrant a VA examination and medical opinion on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On remand, the RO/AMC also should attempt to obtain any service treatment records related to the Veteran's treatment for an injured right ear at the Naha dispensary in Okinawa, Japan, on approximately November 15, 1947.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC shall take appropriate steps to secure all of the Veteran's service treatment records, especially his claimed treatment for a right ear injury at the Naha dispensary in Okinawa, Japan, in approximately November 1947.  These records should be associated with the claims file.  If there are no additional service treatment records, documentation used in making this determination should be set forth in the claims file.  

2.  After completion of the above development, schedule the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any right ear and left ear disorders, to include hearing loss.  The claims file and a copy of this Remand shall be made available to the examiner.  He or she shall note such review, and identify important information gleaned therefrom, in an examination report.  The audiological examiner must record a detailed history of in-service and post-service noise exposure.  All indicated studies deemed necessary shall be performed, and all findings shall be reported in detail.  

In discussing his or her opinion, the examiner should acknowledge the Veteran's relevant lay statements of his history of the claimed disabilities.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination offer opinions as to the following:  

a) Whether any right ear or left ear disorder, such as otitis media, presbycusis, or hearing loss is currently manifested, and, if so, a diagnosis of such disorders should then be made; and 

b) Whether it is at least as likely as not (a 50 percent probability or more) that any currently manifested disorder is etiologically related to the Veteran's confirmed period of service from August 1946 to May 1949.  The examiner is also requested to provide an interpretation of the April 2011 private audiogram found in the claims file and of any other private audiograms the Veteran may introduce into evidence as a result of this Remand.  

c) A rationale or explanation is requested for all opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  Thereafter, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted, the Veteran should be provided with a Supplemental Statement of the Case, afforded a reasonable opportunity to respond, and the case should thereafter be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




(CONTINUED ON THE FOLLOWING PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


